92 S.E.2d 146 (1956)
243 N.C. 758
NORTH CAROLINA STATE HIGHWAY and PUBLIC WORKS COMMISSION, Petitioner,
v.
Sarah Jane BRANN, Widow; County of Forsyth, and City of Winston-Salem, Respondents.
No. 379.
Supreme Court of North Carolina.
April 11, 1956.
*147 R. Brookes Peters, Raleigh, and McKeithen, Graves & Robinson, Winston-Salem, for petitioner, appellant.
Hoyle C. Ripple, Winston-Salem, for respondent, appellee.
PER CURIAM.
The exceptions contained in the entries of appeal are broadside in nature and therefore present no question of law for this Court to decide. The exceptions to specific findings of fact and conclusions of law made by the court below were not entered until the petitioner filed its case on appeal. They came too late and must be disregarded. No error appears on the face of the record.
Concedingbut not decidingthat the judge below might have reached a contrary conclusion, we are constrained to hold that the findings of fact and conclusions of law are supported by competent evidence. Hence decision here is controlled by the line of cases represented by North Carolina State Highway & Public Works Commission v. Pardington, 242 N.C. 482, 88 S.E.2d 102. Therefore, the judgment entered is affirmed on authority of the well-reasoned opinion by Winborne, J., in the Pardington case.
Affirmed.
DEVIN, J., took no part in the consideration or decision of this case